Case 1:18-cr-20613-JEM Document 22 Entered on FLSD Docket 10/25/2018 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                    HEARING MINUTES FOR HON. JOSE E. MARTINEZ


  Date: October 24, 2018                         Case No: 18-20613-CR-MARTINEZ

  Clerk: Wanda Holston                           Reporter: Dawn Savino

  Interpreter:                                   Probation:


  UNITED STATES OF AMERICA vs. Samuel Baptiste

  AUSA: Marc Anton

  Defendant(s) Counsel: Abigail Becker

  Defendant(s): Present:      Not Present    X      In Custody    X

  Reason for hearing:                   Calendar Call

  Result of hearing:                     Hearing Held

  1. Court grants in part unopposed motion to continue trial [ECF No. 20], new
  dates are 1-31-2019 calendar call; 2-4-2019 trial date. Parties may revisit this
  request. Court requested for counsel to have defendant sign a form regarding
  speedy trial. Separate order to follow.


  2. Pretrial motions are due 1 week prior to call which is (1-24-2019).

  3. Court allows the government 45 days from today (10-24-2018) to file motion
  for pretrial conference pursuant to 18 U.S.C. APP. III (CIPA) Section 2.
